ORDER
On this date this claim came before the Court upon a Stipulation filed by the parties as follows:
1. On or about January 28, 1992, Keystone filed with the Court of Claims its Notice of Claim against the Department.
2. The nature of Keystone’s claim concerns certain maintenance and service performed by Keystone on the State of West Virginia’s Bell 222U model helicopter. The nature and scope of this maintenance and service is set forth in certain documents referenced in Keystone’s Notice of Claim, and attached as exhibits thereto, namely Keystone’s Quotation NO. 11 IB, the Department’s Purchase Order No. DPS19 and Keystone’s Invoice No. 95872.
*157ENTERED: December 10, 1992
3. On or about March 3, 1992, the Department answered Keystone’s Notice of Claim.
4. After undertaking discussions concerning the nature of Keystone’s claim, the benefits derived by the Department from the maintenance and services provided by Keystone, and other issues attendant to the circumstances surrounding the matter, the Department and Keystone have reached an agreement as to the amount of an award which represents fair consideration for the maintenance and services provided by Keystone and the benefits therefrom received by the Department.
5. It is the agreement of the parties that Keystone be awarded the amount $95,000.00 as satisfaction for its claim now pending before the West Virginia Court of Claims. The parties further stipulate that this amount represents a percentage discount on the whole of the items which comprise Keystone’s claim and it does not represent an item by item determination of the various components of the claim.
6. It is further agreed by and between the parties that this award is being stipulated to and agreed upon as full, fair and final compromise of Keystone’s claim now pending before the Court of Claims as Claim No. CC-92-49 and that this award resolves all claims outstanding between the parties.
And the Court, having duly considered the facts stipulated and the reasonableness of the recommended award, hereby adopts the Stipulation and ORDERS that an award be made to the claimant in the amount of $95,000.00.
David G. Hanlon PRESIDING JUDGE